8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean MURPHY, Plaintiff-Appellant,v.Catharine R. CARRUTHERS, Trustee for the Estate of BettyJean Murphy, Defendant-Appellee.
No. 93-1511.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 13, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CA-92-499-2, BK-89-11950-C-7-W)
Betty Jean Murphy, Appellant Pro Se.
R. Bradford Leggett, Allman, Spry, Humphreys, Leggett & Howington, P.A., Winston-Salem, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order dismissing her appeal from the bankruptcy court's order granting relief from the automatic stay as to creditors holding liens against certain commercial property owned by Appellant.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Murphy v. Carruthers, No. CA-92-499-2 (M.D.N.C. Mar. 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Additionally, we deny Murphy's motion to appoint counsel